Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher McCummings appeals the district court’s order adopting the magistrate judge’s report and recommendation and upholding the Commissioner’s denial of McCummings’ application for supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm. McCummings v. Comm’r of Soc. Sec. Admin., No. 5:12-cv-03315-TMC, 2014 WL 108356 (D.S.C. Jan. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.